DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Mutter on 02/09/2022.

Claims 1, 4-10, 12-17 and 19-20 are allowed.

EXAMINER’S AMENDMENT

The application has been amended as follows:

1.	(Currently Amended) A method for software validation, comprising:
identifying a validation trigger for a first pull request indicating a first code update comprising a first head branch for a first branch of a first code repository with a first branch name and a second pull request correlated with the first pull request and indicating a second code update comprising a second head branch for a second branch of a second code repository with a second branch name, the second pull request determined to be correlated with the first pull request based at least in part on the first branch name being the same as the second branch name , wherein identifying the validation trigger  triggers a test build of code for validation, the code corresponding to the first code update for the first branch and the second code update for the second branch, and wherein the test build comprises the second branch of the second code repository updated according to the second code update;
[[a]] the second code repository correlated with the first code repository based at least in part on the first pull request and the second pull request, wherein the second code repository comprises [[a]] the second branch;
retrieving, via an application programming interface, the first branch of the first code repository, the second branch of the second code repository, [[and]] the first code update, and the second code update based at least in part on the determining;
generating the test build of the code comprising the first branch of the first code repository updated according to the first code update and the second branch of the second code repository based at least in part on the validation trigger and the retrieving; and
performing a validation test on the test build of the code in response to identifying the validation trigger.
2.	(Canceled)
3.	(Canceled) 
4.	(Currently Amended) The method of claim [[2]] 1, wherein the second pull request is determined to be correlated with the first pull request based at least in part on a natural language processing analysis of the first pull request, the second pull request, the first code update, the second code update, the first code repository, the second code repository, or a combination thereof.
5.	(Currently Amended) The method of claim [[2]] 1, further comprising:
assigning a same validation result to both the first pull request and the second pull request based at least in part on the validation test.
6.	(Currently Amended) The method of claim 1, further comprising:
determining a failure result, an unstable result, or both for the validation test based at least in part on the test build; and
refraining from merging the first code update and the second code update with the first branch of the first code repository based at least in part on the failure result, the unstable result, or both.
7.	(Original) The method of claim 6, further comprising:
sending, for display in a user interface, a full report indicating the failure result, the unstable result, or both for the first code repository and the second code repository.
8.	(Original) The method of claim 7, wherein the full report indicates a specific failed test, a specific line of code that failed to compile, or a combination thereof.
9.	(Currently Amended) The method of claim 1, further comprising:
determining a success result for the validation test based at least in part on the test build; and
merging the first code update and the second code update with the first branch of the first code repository based at least in part on the success result.
10.	(Currently Amended) The method of claim 1, further comprising:
blocking a merge of the first code update and the second code update with the first branch of the first code repository until a success result is determined for the validation test.
11.	(Canceled)
12.	(Currently Amended) The method of claim 1, wherein:
the first pull request and the second pull request [[is]] are created by a first user associated with the first code repository and the second code repository; and
the validation trigger comprises approval of the first pull request and the second pull request by a second user different from the first user and associated with the first code repository and the second code repository.
13.	(Currently Amended) The method of claim 1, wherein:
the first pull request and the second pull request [[is]] are created by a first user associated with the first code repository and the second code repository; and
the validation trigger comprises a validation indication input by the first user.
14.	(Currently Amended) The method of claim 1, wherein at least the second code repository is determined to be correlated with the first code repository based at least in part on at least a portion of code in the second code repository depending on the first code update for the first branch of the first code repository.
15.	(Currently Amended) The method of claim 1, further comprising:
identifying submission of the first pull request and the second pull request by a user; and
performing an initial format validation test on the first pull request and the second pull request based at least in part on the submission.
16.	(Original) The method of claim 1, wherein:
the first code repository comprises a first code environment for a user, an organization, or both;
the second code repository comprises a second code environment for the user, the organization, or both;
each branch of the first code repository comprises a respective first isolated portion of code in the first code environment for development by the user, the organization, or both; and
each branch of the second code repository comprises a respective second isolated portion of code in the second code environment for development by the user, the organization, or both.
17.	(Currently Amended) An apparatus for software validation, comprising:
a processor;
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a validation trigger for a first pull request indicating a first code update comprising a first head branch for a first branch of a first code repository with a first branch name and a second pull request correlated with the first pull request and indicating a second code update comprising a second head branch for a second branch of a second code repository with a second branch name, the second pull request determined to be correlated with the first pull request based at least in part on the first branch name being the same as the second branch name , wherein identifying the validation trigger  triggers a test build of code for validation, the code corresponding to the first code update for the first branch and the second code update for the second branch, and wherein the test build comprises the second branch of the second code repository updated according to the second code update;
determine at least [[a]] the second code repository correlated with the first code repository based at least in part on the first pull request and the second pull request, wherein the second code repository comprises [[a]] the second branch;
retrieve, via an application programming interface, the first branch of the first code repository, the second branch of the second code repository, [[and]] the first code update, and the second code update based at least in part on the determining;
generate the test build of the code comprising the first branch of the first code repository updated according to the first code update and the second branch of the second code repository based at least in part on the validation trigger and the retrieving; and
perform a validation test on the test build of the code in response to identifying the validation trigger.
18.	(Canceled) 
19.	(Currently Amended) The apparatus of claim [[18]] 17, wherein the instructions are further executable by the processor to cause the apparatus to:
assign a same validation result to both the first pull request and the second pull request based at least in part on the validation test.
20.	(Currently Amended) A non-transitory computer-readable medium storing code for software validation, the code comprising instructions executable by a processor to:
identify a validation trigger for a first pull request indicating a first code update comprising a first head branch for a first branch of a first code repository with a first branch name and a second pull request correlated with the first pull request and indicating a second code update comprising a second head branch for a second branch of a second code repository with a second branch name, the second pull request determined to be correlated with the first pull request based at least in part on the first branch name being the same as the second branch name , wherein identifying the validation trigger  triggers a test build of code for validation, the code corresponding to the first code update for the first branch and the second code update for the second branch, and wherein the test build comprises the second branch of the second code repository updated according to the second code update;
determine at least [[a]] the second code repository correlated with the first code repository based at least in part on the first pull request and the second pull request, wherein the second code repository comprises [[a]] the second branch;
retrieve, via an application programming interface, the first branch of the first code repository, the second branch of the second code repository, [[and]] the first code update, and the second code update based at least in part on the determining;
generate the test build of the code comprising the first branch of the first code repository updated according to the first code update and the second branch of the second code repository based at least in part on the validation trigger and the retrieving; and
perform a validation test on the test build of the code in response to identifying the validation trigger.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitation identify a validation trigger for a first pull request indicating a first code update comprising a first head branch for a first branch of a first code repository with a first branch name and a second pull request correlated with the first pull request and indicating a second code update comprising a second head branch for a second branch of a second code repository with a second branch name, the second pull request determined to be correlated with the first pull request based at least in part on the first branch name being the same as the second branch name, wherein identifying the validation trigger triggers a test build of code for validation, the code corresponding to the first code update for the first branch and the second code update for the second branch, and wherein the test build comprises the second branch of the second code repository updated according to the second code update, whether viewed alone or in combination with one another.
 Avisror et al. (US-PGPUB-NO: 2019/0294531 A1) teaches providing automated testing of a second build combination based on retrieved data from a data store test result data indicating execution of a plurality of test cases.
 Chichkov (US-PGPUB-NO: 2018/0357062 A1) teaches mass propagation of source code changes.
 Clemm et al. (US-PGPUB-NO: 2013/0326480 A1) teaches version labeling in a version control system.
 Mallisetty et al. (US-PGPUB-NO: 2017/0277534 A1) teaches source code management and automatically checking in source code to a plurality of code branches of a software application.
 McClory et al. (US-PGPUB-NO: 2018/0321918 A1) teaches creating and deploying applications.
 Marechal et al. (US-PGPUB-NO: 2020/0348921 A1) teaches a microservice update system receiving a microservice update and triggering a respective micoservice pipeline.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193